Citation Nr: 0823903	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  98-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right knee 
disability.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from January 1970 to August 1974.  
Additionally, he had periods of active duty for training from 
November 1982 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was the subject of Board remands dated in May 2000 
and August 2003.      

In correspondence received by the Board in June 2008, the 
veteran requested a Board hearing.  However, because the 
Board grants the benefit sought on appeal in full in this 
decision, it is only of benefit to the veteran's claim to 
proceed to a decision on the merits at this time without the 
benefit of a hearing before the Board.    Under these 
circumstances, there is no prejudice to the veteran in 
adjudicating the claim without first scheduling a Board 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Additionally, in his June 2008 correspondence, the veteran 
indicated that his level of service-connected disability had 
worsened.  Accordingly, the matter of entitlement to an 
increased rating for service-connected right knee disability 
is referred to the RO for appropriate action.


FINDINGS OF FACT

Competent medical evidence demonstrates that the veteran has 
low back disability that is at least as likely as not 
aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the lumbar spine, with spinal stenosis, are chronically 
aggravated by service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As discussed in detail below, sufficient 
evidence is of record to grant the matter on appeal.  
Therefore, no further notice or development is needed with 
respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to, the result of, or 
chronically aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In a letter dated in February 1995, D.L.H., M.D., opined that 
the veteran's back trouble was not related to his right knee.

In a rating decision dated in June 1997, the RO granted 
entitlement to service connection for residuals of a post-
anterior cruciate ligament construction, right knee, based on 
an injury to the knee sustained during National Guard duty in 
1991.

In a brief note dated in April 2002, a private treating 
neurologist wrote that the veteran's low back pain had been 
aggravated by an orthopedic condition of the lower legs.  

At a VA examination in October 2002, the assessment was 
status post traumatic injury to the right knee with multiple 
arthroscopic surgeries, with pain causing moderate functional 
impairment; and chronic low back strain with degenerative 
joint disease of the lumbar spine, with pain causing mild to 
moderate functional impairment.  In providing the requested 
medical opinion as to whether the veteran's low back 
disability was caused or aggravated by his service-connected 
right knee disability, the examiner stated that complications 
of right knee trauma do not usually include the onset and 
development of lower back pain or arthritis.  He further 
noted that the veteran had developed an impaired gait after 
his right knee injury, and laxity of the right knee causing 
frequent falling.  The examiner further stated that it is 
possible that the veteran's reported history of frequent 
falls and altered gait due to his right knee condition could 
cause excessive strain and trauma, resulting in degenerative 
joint disease of the lumbar spine.  The examiner concluded 
that, giving the veteran the benefit of the doubt, it is as 
likely as not that the veteran's lower back condition is 
related to his right knee condition.  

In a note dated in June 2007, a treating VA physician opined 
that the veteran's low back disability was due to an injury 
which she understood to have been sustained during Active 
Guard duty, and further opined that the veteran had a limp 
which had more likely than not worsened the veteran's back 
problem.  She noted that the veteran had been diagnosed with 
spinal stenosis.  A report of a June 2007 CT-scan of the 
veteran's spine confirms that the veteran has degenerative 
disc disease at L5-S1, and degenerative disc disease of L2-L3 
with findings of mild acquired spinal stenosis.

This matter has been in the process of development and 
adjudication since the veteran submitted his claim for 
service connection in April 1996.  The record is large and 
development has been extensive.  At this point in time, it is 
difficult to conceive of how further development and 
adjudication would enhance the record.  The Board 
acknowledges that there are difficulties in the record, to 
include apparently inaccurate histories provided by the 
veteran to a VA examiner and a VA treating physician in 
connection with medical opinions supporting his claim.  
However, three physicians have provided medical opinions 
essentially supporting the veteran's contention that his 
right knee disability has aggravated his low back disability, 
a proposition that does not depend heavily on the history as 
provided by the veteran, but rather on the nature of the 
current right knee disability, the current low back 
disability, and how they likely affect one another.  The 
October 2002 VA examiner's report is based on the most 
accurate history and is the most persuasive opinion in 
support of the veteran's claim in this regard.  The Board 
acknowledges that there is significant evidence against the 
veteran's claim; however, the evidence is at least in 
equipoise as to whether the veteran's service-connected right 
knee disability aggravates his non-service-connected low back 
disability.  Accordingly, the Board finds that service 
connection on a secondary basis is warranted for the 
veteran's low back disability, most recently diagnosed as 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and spinal stenosis.


ORDER

Entitlement to service connection on a secondary basis for 
degenerative joint disease and degenerative disc disease and 
spinal stenosis of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


